Citation Nr: 0207167	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-02 476	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1998, for the assignment of a 100 percent scheduler rating 
for PTSD.

(The veteran's representative's motion for clear and 
unmistakable error in a January 1972 Board of Veterans' 
Appeals (Board) decision that denied a claim of service 
connection for schizophrenic reaction will be the subject of 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to February 
1968.  He died on June [redacted], 2002.

This matter comes before the Board on appeal from a March 
1999 decision of the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
an increased 100 percent scheduler rating for PTSD, effective 
from October 6, 1998.


FINDINGS OF FACT

1.  By a decision entered in March 1999, the RO granted a 100 
percent scheduler rating for PTSD, effective from October 6, 
1998.

2.  The veteran perfected an appeal as to the effective date 
assigned the 100 percent scheduler rating for PTSD.

3.  On June 17, 2002, the Board was notified by the RO that 
the veteran died on June [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies before 
the appeal can be adjudicated, the determination appealed is 
rendered a nullity.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Lacking a viable underlying decision by the agency of 
original jurisdiction, the Board cannot proceed to adjudicate 
the appeal on the merits.  It does not have jurisdiction to 
do so.  Smith v. Brown, at 334; See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001).

In the present case, the record shows that, by a decision 
entered in March 1999, the RO granted a 100 percent scheduler 
rating for PTSD, effective from October 6, 1998.  The record 
further shows that the veteran perfected an appeal to the 
Board of the effective date of the 100 percent scheduler 
rating assigned for his PTSD.  The Board was notified by the 
RO on June 17, 2002, that the veteran died on June [redacted], 2002, 
before the Board had an opportunity to adjudicate his appeal.  
Under applicable law, outlined above, this appeal on the 
merits has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


	(CONTINUED ON NEXT PAGE)


In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.




		
Deborah W. Singleton
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



